Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1, 3, and 14-30 are pending (claim set as filed on 10/30/2020).
Priority
This application discloses and claims only subject matter disclosed in prior application no 62/500,450, filed May 02, 2017, and names the inventor or at least one joint inventor named in the prior application.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. 1.56).
Claim Objections
Claim 1 is objected to because “acid” is missing after nucleic in the penultimate line.  Appropriate correction is required.  
Claim 16 is objected to because of the following informalities: the underscore preceding dsDNA is unnecessary.  Appropriate correction is required. 
Claim 22 is objected to because “the” is missing from in front of “protein encoded by the dsDNA”.  Appropriate correction is required.
Claim 23 is objected to because there is no period at the end of the sentence.  Appropriate correction is required.  

Response to Arguments – Indefiniteness
	Applicant’s amendments filed 10/30/2020 overcame the rejection of record; however, the amendments made to the claims require a new indefiniteness rejection.  

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, and 14-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1 “a plant cell of a leaf of a mature plant” is considered indefinite because the claim does not clearly set forth the metes and bounds of the patent protection desired.  A person of ordinary skill in the art would not know at what point during plant development a plant was considered mature, for example it is unclear if a plant must have set seed to be deemed mature.  A mature plant could be considered by an ordinary artisan to be any plant that has produced true leaves, all those that are not the cotyledons.  A mature plant could also be a plant which has reached its final size.  The specification does not provide a definition for a mature plant, and the examples do not provide any further insight.  Therefore, the specification does not provide any limitations to the definitions of the claim rendering it indefinite.  
Response to Arguments – 35 USC 102 (Burlaka)
	Applicant’s amendments filed on 10/30/2020 have overcome the rejection of record.  

Claim Rejections - 35  USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 16-18, and 21-23 are rejected under 35 USC 103 as being unpatentable over Nia (Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, 2016) in view of Burlaka (Plant Genetic Transformation Using Carbon Nanotubes, 2015).
The introduction of Nia is necessitated by the applicant’s amendment to the claims filed on 10/30/2020.  
The claims are drawn to a method of transfecting a plant cell of a leaf of a mature plant, comprising adsorbing ssDNA, dsDNA, ssRNA, dsRNA, siRNA or ds hybrid DNA/RNA cargo onto single walled carbon nanotubes (SWCNTs) that have been functionalized with a positively charged polymer by electrostatic grafting comprising incubating positively charged nanotubes with the negatively charged nucleic acid to conjugate the nucleic acid onto the nanotubes through electrostatic attraction and 
Regarding claims 1, 3, 16-18, and 21-23 which relate to electrostatic grafting Nia teaches the use of electrostatic grafting of double stranded plasmid DNA to positively charged functionalized carbon nanotubes (Nia, Page 364, Abstract; Page 367, Column 2, Paragraph 5). This disclosure describes the use of the positively charged polymer polyethylenimine to functionalize carbon nanotubes by reacting acyl-linked carbon nanotubes with polyethylenimine (Nia, Page 364, abstract). DNA was condensed onto PEI functionalized SWCNTs (Nia, Page 368, Column 2, Paragraph 3).  Finally, carbon nanotubes that were functionalized using polyethylenimine and have had double stranded DNA (dsDNA) adsorbed through electrostatic grafting were used to transfect N2A murine neuroblastoma cells with a plasmid containing the luciferase gene, the transfection efficiency was assayed by detecting luciferase fluorescence and thereby detecting functional protein expression of luciferase (Nia, Page 371, Figure 9).  Additionally carbon nanotubes that were functionalized with polyethylenimine and have had dsDNA adsorbed through electrostatic grafting were used to transfect N2A murine neuroblastoma cells with a plasmid containing the EGFP coding sequence and the transfection efficiency was assayed by detecting EGFP fluorescence using fluorescence imaging (Nia, Page 372, Column 2, Paragraph 1; Nia, Page 372, Figure 10). 
However, Nia does not teach the use of nanotube/DNA complexes to transfect a plant cell of a leaf of a mature plant in vivo.  
, Burlaka teaches a method of using single and multi-walled carbon nanotubes (SWCNTs, MWCNTs) to which DNA has been non-covalently bound to transfect plant cells by treating protoplasts and explants generated from the leaves of Nicotiana tabacum plants with a solution of DNA adsorbed carbon nanotubes (see abstract, Page 352, column 2, Paragraph 2, and Page 353 column 1 paragraph 4).
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use electrostatic grafting of single walled carbon nanotubes functionalized with PEI as described in Nia to transfect plant cells of a leaf of a mature plant as described in Burlaka.  The ordinary artisan would have found it obvious because the use of carbon nanotubes to transfect plant cells has benefits not found in other methods of transfection specifically the ordinary artisan would have been motivated by "advantages, including higher efficiency, broad taxonomic applicability, an increased degree of reproducibility and accuracy, and absence of extra energy consumption or use of potentially toxic reagents" compared to other methods of transformation of plant cells(Burlaka, Page 349, Column 1, Paragraph 1, Lines 6-10). The person of ordinary skill in the art would have had a reasonable expectation of success because while the references of Nia and Burlaka differ in the type of cell that is transfected both employ double stranded DNA non-covalently linked to single walled carbon nanotubes and one of the benefits of this method of transfection is the "broad taxonomic .
Claims 14-15, 19-20, and 24-25 are rejected under 35 USC 103 as being unpatentable over Nia (Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, 2016) in view of Burlaka (Plant Genetic Transformation Using Carbon Nanotubes, 2015), and in further view of Clemente (Methods in Molecular Biology, vol. 343: Agrobacterium Protocols, 2/e, volume 1, 2006).
The introduction of Clemente is necessitated by the applicant’s amendment to the claims filed on 10/30/2020.  
The claims are drawn to the method of claim 1 as described in the above 35 USC 103 rejection wherein the plant cell is selected from the mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana (Claim 14).  The claims are also drawn to the method of claim 3 as described in the above 35 USC 103 rejection wherein the plant cell is selected from the mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana (Claim 15).  Claim 19 is drawn to the method of claim 16 described above in the 35 USC 103 rejection wherein the plant cell is selected from the mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana.  Claim 20 is drawn to the method of claim 18 described above in the 35 USC 103 rejection wherein the plant cell is selected from the mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana.  Claim 24 is drawn to the method of claim 21 described above in the 35 USC 103 rejection wherein the plant cell is selected from the mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana.  Claim 25 is drawn to the method of claim 23 Eruca sativa, Triticum aestivum, or Nicotiana benthamiana.--
Regarding claims 14-15, 19-20, and 24-25, Nia in view of Burlaka teaches the limitations of claims 1, 3, 16-18, and 21-23 as evidenced in the 35 USC 103 rejection above.
However, Nia in view of Burlaka does not teach transformation of mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana.
Clemente teaches the transformation of Nicotiana benthamiana and Nicotiana tabacum leaf discs using Agrobacterium tumafaciens (Clemente, Pages 143, Paragraphs 1-2; Clemente, Page 144, Paragraph 1).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Nia in view of Burlaka to transform Nicotiana benthamiana because as described in Clemente Nicotiana benthamiana and Nicotiana tabacum are susceptible to the same transformation techniques; “This protocol has passed the test of time and remains a viable and efficient means to generate transgenic events from both N. tabacum and N. benthamiana”. (Clemente, Page 144, Paragraph 1). 
Claims 26, 27, and 28 are rejected under 35 USC 103 as being unpatentable over Nia (Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, 2016) in view of Burlaka (Plant Genetic Transformation Using Carbon Nanotubes, 2015), and in further view of Liu (siRNA Delivery into Human T Cells and Primary Cells with Carbon Nanotube Transporters, 2007).
The introduction of Liu is necessitated by the applicant’s amendment to the claims filed on 10/30/2020.  
The claims are drawn to the method of claim 1 as described in the 35 USC 103 rejection of Nia in view of Burlaka wherein the cargo is a siRNA (Claim 26).  The method of claim 26 further comprising 
With regards to claims 26, 27, and 28 Nia in view of Burlaka teaches the limitations of claims 1, 3, 16-18, and 21-23 as evidenced in the 35 USC 103 rejection above.
However, Nia in view of Burlaka does not teach a cargo of siRNA and the detection of a resultant gene silencing or knockdown in a mature plant.
Liu teaches the use of SWCNTs to transform human t cells with a two different siRNAs which target the CXCR4 gene.  In figure 2 on page 2070 they show that when delivered independently into T cells on SWCNTs each of these siRNAs had 90% silencing efficiency (Liu, Page 2070, figure 2; Liu, Page 2070, Column 1, Paragraph 2).
	At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Nia in view of Burlaka to transform plant cells with siRNAs and then to detect silencing as described in Liu.  This would have been obvious because Liu has “found that SWNTs can be used as molecular transporters for human T cells and primary cells, with superior silencing effects over conventional liposome-based nonviral agents.” and “The development of generic transporter vehicles for a wide range of cell types should facilitate the manipulation of genes and the investigation of cell functions in cell culture, with potential extensions to in vivo applications.”  This suggests that this method should be a viable option to silence gene expression in plant leaf tissue.  
Claims 29 and 30 are rejected under 35 USC 103 as being unpatentable over Nia (Evaluation of chemical modification effects on DNA plasmid transfection efficiency of single-walled carbon nanotube-succinate-polyethylenimine conjugates as non-viral gene carriers, 2016) in view of Burlaka (Plant Genetic Transformation Using Carbon Nanotubes, 2015), in further view of Clemente (Methods in Molecular Biology, vol. 343: Agrobacterium Protocols, 2/e, volume 1, 2006), and in further view of Liu (siRNA Delivery into Human T Cells and Primary Cells with Carbon Nanotube Transporters, 2007).
Eruca sativa, Triticum aestivum, or Nicotiana benthamiana (Claim 29).  The method of claim 28 as described in the above 35 USC 103 rejection over Nia in view of Burlaka, and in further view of Liu, wherein the plant cell is selected from the mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana (Claim 30).  
With regards to claims 29 and 30, Nia in view of Burlaka and in further view of Liu teaches the limitations of claims 1, 3, 16-18, 21-23, and 26-28 as evidenced in the 35 USC 103 rejection above.  
However, Nia in view of Burlaka and in further view of Liu does not teach the use of SWCNTs to transform mature leaves of Eruca sativa, Triticum aestivum, or Nicotiana benthamiana with a siRNA and to detect gene silencing in those cells. 
Clemente teaches the transformation of Nicotiana benthamiana and Nicotiana tabacum leaf discs using Agrobacterium tumafaciens (Clemente, Pages 143, Paragraphs 1-2; Clemente, Page 144, Paragraph 1).  
At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to use the method of Nia in view of Burlaka and in further view of Liu to transform Nicotiana benthamiana with a siRNA because as described in Clemente Nicotiana benthamiana and Nicotiana tabacum are susceptible to the same transformation techniques; “This protocol has passed the test of time and remains a viable and efficient means to generate transgenic events from both N. tobaccum and N. benthamiana”. (Clemente, Page 144, Paragraph 1). 


Response to Arguments – 35 USC 103 (Liu 2005, Burlaka, Kato, Umemura, Tran, Slater, and Vasil)
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to claims 1-2, and 4-13 the applicant’s amendments filed on 10/30/2020 have overcome the rejections of record.  
With respect to claim 14 the applicant’s arguments have been fully considered but they are not persuasive.  
Applicant argues that the method according to Burlaka would not result in stable conjugation and expression and fails to address Slater and Vasil.  
With respect to the method of Burlaka, the efficacy of the method is shown in Figure 3 and the associated text; “The N. tabacum protoplasts were transformed using the pGreen 0029 vector that contained the chimeric YFP reporter gene. This allowed us to detect, using the luminescence microscopy, the transient expression of the mentioned gene in the protoplasts 24 hours after the transformation (Fig. 3, see the insert). The obtained results confirm the ability of SWCNTs and MWCNTs, functionalized by BSA and VHE, to efficiently deliver DNA into the N. tabacum protoplasts. The transient yfp gene expression in the protoplasts confirms a preserved functional activity in the nanotubes transported DNA molecules, as well as their ability to dissociate themselves from the nanocarriers inside the cells and avoid degradation by intracellular enzymes.” (Burlaka, Page 353, Column 1, Paragraph 4).  
If examiner is misunderstanding the teaching of Burlaka the applicant is invited to clarify the teachings of Burlaka.  


    PNG
    media_image1.png
    464
    651
    media_image1.png
    Greyscale

(Burlaka, Page 354, Figure 3)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner
can normally be reached on 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN JAMES SULLIVAN/
Examiner, Art Unit 1662
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663